— In a proceeding pursuant to CPLR article 75 to vacate an arbitration award which terminated the petitioner’s employment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Hutcherson, J.), dated October 22, 1990, which dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, we discern no infirmity in the arbitration award which terminated his employment with the New York City Transit Authority. The dismissal of the criminal charges brought against the petitioner, which were predicated upon the same acts which were the subject of the disciplinary proceedings commenced against him, has no bearing upon the determination terminating his employment (see, Matter of Duran v Gunn, 135 AD2d 628). Further, while the arbitration board failed to adhere to the contractual time limitation for issuing an arbitration award, there was no prejudice to the petitioner as a result of the delay (see, Matter of Akers v New York City Tr. Auth., 172 AD2d 749).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. O’Brien, J. P., Copertino, Pizzuto and Santucci, JJ., concur.